Name: Commission Regulation (EC) No 1468/1999 of 5 July 1999 laying down certain detailed rules for the application measures for the Community beef and veal labelling system in 1999/2000
 Type: Regulation
 Subject Matter: marketing;  animal product;  consumption
 Date Published: nan

 Avis juridique important|31999R1468Commission Regulation (EC) No 1468/1999 of 5 July 1999 laying down certain detailed rules for the application measures for the Community beef and veal labelling system in 1999/2000 Official Journal L 170 , 06/07/1999 P. 0010 - 0011COMMISSION REGULATION (EC) No 1468/1999of 5 July 1999laying down certain detailed rules for the application measures for the Community beef and veal labelling system in 1999/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2071/98 of 28 September 1998 on publicity measures on the labelling of beef and veal(1),Having regard to Commission Regulation (EC) No 890/1999 of 29 April 1999 on the organisation of publicity measures relating to the Community system for the labelling of beef and veal(2), and in particular Article 1(2) thereof,(1) Whereas Regulation (EC) No 2071/98 makes provision for the Community to finance publicity measures intended to inform consumers of the guarantees offered by the system for the labelling of beef and veal;(2) Whereas Article 1(2) of Regulation (EC) No 890/1999 provides that the Commission is to draw up a list of Member States participating in the implementation of publicity measures and apportion among those Member States the funds for financing the measures; whereas, under that procedure, the funds are to be distributed taking account of beef and veal consumption and production in each Member State;(3) Whereas application of those criteria produces the distribution laid down in this Regulation;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The Member States intending to implement publicity measures in 1999/2000 to inform consumers of the guarantees offered by the Community system for the labelling of beef and veal introduced by Council Regulation (EC) No 820/97(3) are as set out in column I of the Annex.Article 2The funds for financing and evaluating the publicity measures shall be distributed among th Member States referred to in Article 1 as set out in columns II and III of the Annex.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 265, 30.9.1998, p. 2.(2) OJ L 113, 30.4.1999, p. 5.(3) OJ L 117, 7.5.1997, p. 1.ANNEXList of Member States involved in the publicity campaign for labelling in 1999/2000Regulation (EC) No 890/1999>TABLE>